NUMBER 13-13-00168-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                              IN RE ASSOCIATED PRESS


                          On Petition for Writ of Mandamus


                                MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Longoria
                  Memorandum Opinion Per Curiam1

       Relator, Associated Press, filed a petition for writ of mandamus and emergency

motion for stay in the above cause on March 28, 2013, requesting that we stay an order

issued by the Honorable Mario E. Ramirez which restrained relator from publishing

information regarding the underlying trial court proceedings. The Court requested that

the real parties in interest, the State of Texas, acting by and through the District

Attorney for Hidalgo County, and the juvenile J.B.R., or any others whose interest would



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
be directly affected by the relief sought, file a response to the petition for writ of

mandamus.

      The Court has now received and reviewed a response to the petition for writ of

mandamus filed by the State of Texas. According to the response, on April 3, 2013 the

trial court entered an “Order Rescinding Court Order to Restrict Publicity,” and “thus this

mandamus action concerns an issue which is now moot.”

      Because the order subject to review herein has been rescinded, relator=s petition

for writ of mandamus has been rendered moot. See Heckman v. Williamson County,

369 S.W.3d 137, 162 (Tex. 2012) (stating that a case becomes moot if there is no

justiciable controversy between the parties—that is, if the issues presented are no

longer "live," or if the parties lack a legally cognizable interest in the outcome); In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (AA

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings @).

      The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that this matter has been

rendered moot. Accordingly, the Court DISMISSES the petition for writ of mandamus

as moot. See TEX. R. APP. P. 52.8(a). The emergency motion to stay, which was

previously carried with the case, is likewise DISMISSED AS MOOT.

      IT IS SO ORDERED.


                                                       PER CURIAM


Delivered and filed the
9th day of April, 2013.

                                                2